DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1, 12 or 14. In particular, the prior art discloses wheelchair power assist arrangements using electric motors calculating torque and speed (see references cited). However, the prior art does teach or suggest wherein the control device includes: a vehicle speed calculation unit configured to calculate a vehicle speed; a predicted turning torque calculation unit configured to calculate a predicted turning torque value based upon a first manual torque value acting on the first wheel, a first motor torque value outputted by the first electric motor, a second manual torque value acting on the second wheel, and a second motor torque value outputted by the second electric motor; an actual turning torque calculation unit configured to calculate an actual turning torque value based upon a detection signal of the first encoder and a detection signal of the second encoder; a compensation turning torque calculation unit configured to calculate a compensation turning torque value for compensating for at least a part of a shortage or excess of the actual turning torque value with respect to the predicted turning torque value, wherein the compensation turning torque value is smaller when the vehicle speed is a first speed than when the vehicle speed is a second speed faster than the first speed; a first target current determination unit configured to determine a target current of the first electric motor based upon the first manual torque value and the compensation turning torque value; and a second target current determination unit configured to determine a target current of the second electric motor based upon the second manual torque value and the compensation turning torque value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose power assist wheelchairs with control features that may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618